ELECTRONIC RECORD                                 I CS'/S
                                                                                     IOfe-/S*
COA#          01-13-00901-CR                        OFFENSE: 21.1 (Sex Abuse w/Child)

              Ignacio Martin Gonzalez v. The
STYLE:        state of Texas                        COUNTY:         Harris

COA DISPOSITION:          AFFIRM                    TRIAL COURT:    184th District Court


DATE: 12/16/2014                     Publish: YES   TC CASE #:      1377914




                            IN THE COURT OF CRIMINAL APPEALS                          \0*+»/&

             Ignacio Martin Gonzalez v. The State
STYLE:       of Texas                                    CCA #:                        l
         PRO SB                         Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE:         06>//p/U)/y                                SIGNED:                           PC:


JUDGE:
                £ &L-                                    PUBLISH:                          DNP:




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:
     Pfto      SE        petition
                                                      JUDGE:
FOR DISCRETIONARY REVIEW

                                                                                ELECTRONIC RECORD
DATE O^l^l^'S
""       ;     JUDGE